EXHIBIT 99.1 Town Hall Meeting - Miami, FL October 16, 2013 PBI Town Hall 2 Introduction PBI Town Hall 3 James Dale - CEO Michael Romer - Managing Director •Welcome/Disclaimer •Goal and Format of the Town Hall Meeting •Introductions •Disclaimer •Topics Covered •Brief Address Introduction PBI Town Hall 4 Forward-Looking Statements. In addition to historical information, this presentation contains statements relating to the Company’s future business and financial performance and future events or developments that may constitute “forward-looking statements” within the meaning of the “safe harbor” provisions of the United States Private Securities Litigation Reform Act of 1995. These statements are based on current expectations and assumptions that are subject to certain risks and uncertainties. These statements include forward-looking statements with respect to the Company’s business and industry in general. Statements that include the words “expect,” “intend,” “plan,” “believe,” “project,” “forecast,” “estimate,” “may,” “should,” “anticipate” and similar statements of a future or forward-looking nature identify forward-looking statements for purposes of the federal securities laws or otherwise.Panache has made every reasonable effort to ensure that the information and assumptions on which these statements are based are current, reasonable and complete.However, a variety of factors, many of which are beyond the Company’s control, affect the Company’s operations, performance, business strategies and results and there can be no assurance that the Company’s actual results will not differ materially from those indicated in these statements. These factors include, but are not limited to, continued compliance with governmental regulation, the ability to manage growth, requirements or changes affecting the business in which the Company is engaged, general economic and business conditions, the Company’s ability to develop and market new products and other factors described in Panache’s filings with the Securities and Exchange Commission. The statements made herein speak only as of the date of this presentation. While Panache makes these statements in good faith, neither Panache or its management can guarantee that anticipated future results will be achieved and the Company undertakes no obligation to update or revise its forward-looking statements to reflect events or circumstances after the date of this presentation. Introduction PBI Town Hall 5 Chairman Address PBI Town Hall 6 Charles Cassel - Chairman of the Board •Consilium Introduction •Opportunity Panache Represented •Role of Consilium/Chairman Chairman Address PBI Town Hall 7 Year In Review PBI Town Hall 8 James Dale - CEO •Company Objectives •Three Phase Approach To Maturity •Phase 1 - Building the Foundation (complete) •Phase 2 - Organic Growth (18-24 months) •Phase 3 - Accelerated Growth, Strategic Alliances, Exit Viability (24 - 48 months) Business Snapshot PBI Town Hall \ 9 James Dale - CEO •Phase 1 - Building the Foundation (complete) üPortfolio Company üVertical Integration, Control of Supply Chain, Maximize Margin üInfrastructure Development üAlternative Revenue Streams üFinancial Security Business Snapshot PBI Town Hall \ 10 James Dale - CEO •Phase 2 - Organic Growth (18-24 months) üFocus on Value Creation üBrand Growth and Development (base brands + additional skus) üDistillery Related Revenue Streams •Phase 3 - Accelerated Growth, Strategic Alliances, Exit Viability (24 - 48 months) üExplore Options to Include: üAcquisitions üStrategic Alliances üPossible Brand or Company Sales Business Snapshot PBI Town Hall \ 11 Brand and Distillery Overview PBI Town Hall 12 Brian Gordon - CEO, Engine Shop •Brand Review and Strategy üWodka Vodka üAlibi American Whiskey üAlchemia Infused •Distillery Overview üFacility Overview Brand and Distillery Overview 13 Brand Overview PBI Town Hall 14 Brian Gordon - CEO, Engine Shop •See Brand Overview Document Distillery PBI Town Hall 15 Brian Gordon - CEO, Engine Shop •Distillery Snapshot ü37 Miles Northwest of Tampa Airport ü6 Acre Property ü30,000 Square Feet -Approvals to Expand to 70,000 Square Feet ü600,000 cs Current Capacity - Ability to IncreaseIncrease to 3M cs ü1,000 Square Foot Brand Center with 5,000 Square Feet of Offices WDKA - Public Company Notes PBI Town Hall 20 Charles Cassel - Chairman •Stock Price üLiquidity Concerns üExpiration of Lock Up Period •Reasons to be Optimistic üTangible Growth of the Business üPossible Uplift to NASDAQ •Focus on Value Creation WDKA - Public Company Notes PBI Town Hall 21 Q&A PBI Town Hall 22
